Order unanimously affirmed. Memorandum: Defendant claims that prison officials, by their actions, precluded him from reaching his attorney to have him file a notice of appeal from his judgment of conviction. A hearing was held on a previous petition for the same relief on April 5, 1968; defendant’s application was denied and no appeal was taken. We have reviewed the determination made on the hearing from which no appeal was taken. We find that there was no error therein and that if it had been timely and properly presented to us, we would have affirmed. Therefore, we affirm the order denying defendant’s application herein which is simply a renewal of the previous application. (People v. Sullivan, 4 N Y 2d 472.) (Appeal from order of Monroe County Court denying, without a hearing, motion for resentence.) Present — Del Vecchio, J. P., Gabrielli, Moule, Bastow and Henry, JJ.